*135ORDER
PER CURIAM.
And now, this 24th day of October, 1989, following oral argument, it is hereby ORDERED that the Petition of the Court Administrator of Pennsylvania, seeking declaratory relief be and is hereby GRANTED and that upon the filing of declaration of candidacy for retention election pursuant to Section 15(b) of Article V of the Pennsylvania Constitution the name of Justice Stephen A. Zappala be placed on the ballot for retention election in November, 1991, and if successfully retained to begin his retention term of office on the first Monday of January, 1992. Sprague v. Casey, 520 Pa. 38, 550 A.2d 184 (1988).
ZAPPALA, J., did not participate in the consideration or decision in this matter.